SENDER:                                                                                 I also wish lo receive the fallow
 □ Complete ilema 1 anoVor 2 for additional services.                                   ing services (for an extra tee):
   Complete ncms 3, Ja. and 40
 □ Print your name and address on trie reverse of mis form so Itial we can relum this
   card to you.
                                                                                         1- D Addressee's Address
 □ Attach this lonn to the front of mo maiipiece. or on the back if space does not
   permit.                                                                              2- □ Restricted Delivery            a
 n Write 'Reium Receipt flequesrad'on the mailpiece beiow (he article number.                                               in
 □ The Return Receipt will show to whom trie article was delivered and the Bate
   delivered.
                                                                                                                            "5
3. Article Addressed to:
                                                                        7DDE                    DDDD       DDb?        3D7D'
                                                                       4b. Service Type
                                                                       D Registered                        Q<?ertitied
                                                                                                                            60
                                                                       D Express Mail                      □ Insured        c


                                                                           Beijm Receipl lor Merchandise   D COD
                                                                             le of Delivery
                                                                       7. Date                  /


5. Recei                                                               8. Addressee's Address (Only it requested and
                                                                          lee is paiO)

6. Signetyre (Addressee or Agent)


RS#o               , December 1094                                            I0Z595-S9-BO223   Domeslic Return Receipt
                                                              First-Class Mail
United States Postal Service                                  Postage & Fees Paid
                                                              USPS
                                                              Permit No. G-10


                               address, and ZIP Code in this box




      20NJAN-6 PHI* 26

                               ;t of appeals
                    DKfeftgKtoT OF APPEALS DISTRICT
                    "cadentPreeves justice center
               e. h0tti.e.6q8bjolorosasutte 3200
                       san antonio, texas 78205